ORDER
PER CURIAM:
Following a jury trial in the Circuit Court of Clay County, Appellant Arthur Hopkins was convicted of burglary in the first degree in connection with a 2006 home invasion. The State alleged that Hopkins aided and encouraged the two individuals who actually perpetrated the burglary. Hopkins appeals. He argues that the evidence was insufficient to prove beyond a reasonable doubt that he was criminally responsible as an accomplice, and that the circuit court erred in admitting into evidence statements made by one of *368his alleged co-conspirators. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).1

. Judge Anthony Rex Gabbert of this Court was assigned by the Chief Justice to serve as the trial judge in this case. Judge Gabbert has taken no part in the consideration or decision of this appeal.